Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent of Record Tsung Yin Wu on April 27, 2022.
The application has been amended as follows: in claim 1 line 5 “filtering linear motion data and angular motion data of the rotating accelerometer gravity gradiometer from the output data;” should be - filtering output data, linear motion data and angular motion data of the rotating accelerometer gravity gradiometer -. 
 
Allowable Subject Matter
Claim1-3 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Brett et al., US 2006/0156810, teaches the following:
Brett et al., US 2006/0156810, teaches A post-compensation method for motion errors of a rotating accelerometer gravity gradiometer, characterized in that the method comprises the following steps of: 
filtering the output data, the linear motion data and the angular motion data of the rotating accelerometer gravity gradiometer (e.g. see paragraph [0021], “the sensor assembly includes accelerometers and angular rate sensors that are mounted directly on or within a Gravity Gradiometer Instrument (GGI) “see paragraph [0055], “filtering and combining the outputs of the platform and gradiometer mounted gyros 408 and 410“), converting the output data, the linear motion data, and the angular motion data to have a same sampling rate (“The disc 200 rotates at a commanded rate, examiner notes that this causes the output linear and angular data to all have the same sampling rate), such as 0.5 Hz, for example, about an axis perpendicular to the sensitive axes of the accelerometers (e.g., the Z axis or the spin axis). Data then can be sampled at high rates of 128 Hz, for example”), reducing data noise of the output data (e.g. see paragraph [0049], “Thus, outputs from the angular rate sensors 408 and 410 can be used to remove the unwanted noise within GGI measurements due to angular rates sensed by the accelerometers a1-a4”), 
2) removing linear and angular motion errors (e.g. paragraph [0021], “Outputs from the sensor assembly can be used to compensate for unwanted noise measurements due to angular rotational rates, angular accelerations and linear accelerations that may be coupled to the GGI. Thus, outputs from the sensor assembly can be used to compensate for noise measurements induced by centripetal, misalignment and non-linear effects associated with GGI measurements“); 
4) outputting a gravitational gradient (e.g. see paragraph [0044], “Outputs from accelerometers a1-a4 can be demodulated to measure acceleration and gravity induced forces in the plane of rotation (e.g., in the X-Y plane), and outputs from accelerometer a5 can measure acceleration and gravity induced forces (i.e. gravitational gradient) along the spin axis (e.g., the Z axis), for example”).
However, the prior art fails to anticipate or render obvious the steps of 1) dividing the output data, the linear motion data and the angular motion data of the rotating accelerometer gravity gradiometer with a total exploration time length of L hours into N data blocks by time, wherein the time lengths of the data blocks may be different; 2) removing linear and angular motion errors from N data blocks sequentially; and 3) combining and then demodulating N data blocks after the linear and angular motion errors are removed so as to output a gravitational gradient with an exploration time length of L hours in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 2-3 also distinguish over the prior art for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862